Helm, J.
(dissenting). I concur in the conclusion that the judgment must be reversed, but do not accede to the assumption that by remitting the excess over $300 of the verdict in the county court, plaintiff could have cured the jurisdictional defect in question. I have serious misgivings as to the correctness of the legal proposition thus implied.
*253The reversal is based upon the ground that there was a want of jurisdiction over the subject-matter. If this were not so, the judgment could not be reversed, because the objection was not taken in the court below; and it is a rule of practice, too well established to admit of discussion, that, where the parties appear and trial is had, no other objection relating to jurisdiction, save this, can be for the first time presented in the supreme court.
When the verdict for $365 was returned to the county court, it became the duty of that court to dismiss the action, because under the statute the justice of the peace had no jurisdiction over the subject-matter. .Gen. St. §§ 1924, 1988. I understand the law to be that where the jurisdiction of a court is regulated by statute, the court is imperatively limited to the subject-matter thus specified. It cannot, even by express stipulation of the parties in writing, be clothed with jurisdiction over a subject-matter not covered by the legislative enactment.
If I am right in these views, it inevitably follows that plaintiff in the present action was wholly powerless to cure the defective jurisdiction and validate the proceeding by remitting $65, or any other sum, from the verdict.
I must not be understood as saying that a creditor cannot forgive a portion of his just debt, and thus bring his cause within the jurisdiction of a justice; but, if such be his purpose, he must remit before he begins his suit. Having done so in some proper manner, his cause of action is within the statutory jurisdiction prescribed for the court, and the proceeding becomes regular from its inception.
The test of jurisdiction in cases like the one at bar is the verdict of the jury in the county court. If the plaintiff proves himself entitled to more than $300, it is his own fault that his recovery becomes void. If, on the other hand, a perverse jury or court, as the case may be, insists upon giving him a larger verdict or judgment *254than he proves, and one for more than $300, I know of no remedy for him except through a new trial.
The case of Cramer v. McDowell, 6 Colo. 369, is not relied on in the principal opinion. The intimation in that opinion on this subject is used by way of argument rather than as announcing a rule of law; but if it fairly leads to an inference contrary to the foregoing conclusion, I think the language there used should be qualified.

Reversed.